Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 35 is objected to because of the following informalities:  “a saddle that is coupled to an moves within” should be “a saddle that is coupled to and moves within”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “force application mechanism that is configured to apply” in claims 1, 5 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “a second axial actuator”.  It is unclear as to whether this is the same “a second axial actuator” set forth in claim 1 or is if it is intended to be an additional axial actuator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 11, 12, 14, 16-21 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imhauser (2014/0260701) in view of Coelho Do Sameiro Espregue Mendes (2013/0204119), hereinafter Coelho.
Regarding claim 1, Imhauser discloses a device for applying a plurality of different loads to a foot for diagnosing a foot injury of a patient ([0006] – load displacement assembly) comprising:
a main body that is configured to receive and hold the food and lower leg of the patient (figs. 2 and 4, [0038] – second frame including a foot support segment, mount and footplate);
a force application mechanism that is configured to apply a plurality of different loads to the patient’s foot, wherein one or more loads can be applied to the foot at a given time (abstract – a force for applying a load); and
a plurality of actuators for controllably moving the force application mechanism so as to apply the one or more loads to the foot ([0011] – a manually controlled pneumatic actuator system);
wherein the force application mechanism comprises: (a) a support member that is coupled to the main body such that the support member can move laterally relative to the main body (fig.9, [0039]; 0026] – three translations, three rotations and equally applicable to ankle); and (b) a saddle (foot plate 92) that is coupled to and is configured to move axially or rotationally relative to the support member, wherein the saddle has an inner face for receiving a ball of the foot ([0040] - received via foot support mount 90); 
wherein the plurality of actuators comprises a first axial actuator and a second axial actuator that contact and urge the saddle to move axially or rotationally depending on whether the first axial actuator and the second axial actuator is operated or both the first axial actuator and the second axial actuator are operated at the same time ([0011] – simultaneous multiplanar torques).
Imhauser fails to explicitly disclose wherein the device is entirely made of components that are MRI compatible.
However, Coelho teaches in the same medical field of endeavor, wherein the device is entirely made of components that are MRI compatible ([0068] - applying a force to rotate the foot and allow measurement into the MRI or any other imaging device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device for applying a plurality of different loads of Imhauser with the device being entirely made of components that are MRI compatible as it would provide imaging measurements of the translation and/or rotation of the foot as set forth in Coelho.
Regarding claim 3, Imhauser discloses wherein the main body has three degrees of freedom ([0055] – the applied loads and resulting six degrees of freedom).
Regarding claim 4, Imhauser discloses wherein the main body is configured to move in an axial direction to apply an axial load to the foot, a lateral direction to apply a lateral load to the foot and a rotational (torsional) direction to apply a torsional load to the foot ([0026] – three translations, three rotations and equally applicable to ankle).
Regarding claim 5, Imhauser discloses the invention the force application mechanism being slidably coupled to the base for applying a lateral load to the foot ([0031],[0038] – slidingly engaging), and a brace that is coupled to the base for receiving a lower leg of the patient for restraining movement of the patient’s ankle and heel (fig.4), but fail to explicitly disclose wherein the main body comprises a curved base that receives at least a heel portion of the foot and a brace that is coupled to the curved base for receiving a lower leg of the patient for restraining movement of the patient’s ankle and heel.
However, Coelho teaches in the same medical field of endeavor, wherein the main body comprises a curved base that receives at least a heel portion of the foot (fig.12) and a brace that is coupled to the curved base for receiving a lower leg of the patient for restraining movement of the patient’s ankle and heel (fig.12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the main body of Imhauser with a curved base of Coelho as it would provide a structure designed to ergonomically accept the heel of a foot as set forth in Coelho.
Regarding claim 6, Imhauser disclose wherein the brace extends to a mid-calf location of the patient (fig.4).
Regarding claim 11, Imhauser discloses wherein the support member has a base portion (footplate 92) and first and second legs (first segment or translator segment and second segment or foot support segment) that extend outwardly from the base portion and are spaced from one another, the first leg defining a first longitudinal track and the second leg defining a second longitudinal track (fig.9, [0039]); and the saddle (foot plate 92) being received within the first and second longitudinal tracking and being configured to move both axially and rotationally therein ([0040] - received via foot support mount 90).
Regarding claim 12, Imhauser discloses wherein the support member is slidingly coupled to the main body such that when a lateral force is applied thereto, the support member slides relative to the main body ([0036] - stationary part is slidingly connected to the moving part).
Regarding claim 14, Imhauser discloses wherein the saddle has an inner face for receiving a ball of the foot (fig. 9 - footplate 92), but fails to explicitly disclose a first curved end and an opposing second curved end, the first curved end having a first curved rail that is received within the first longitudinal track and the second curved end having a second curved rail that is received within the second longitudinal track.
However, However, Coelho teaches in the same medical field of endeavor, a first curved end and an opposing second curved end, the first curved end having a first curved rail that is received within the first longitudinal track and the second curved end having a second curved rail that is received within the second longitudinal track (fig.3 – sliding elements 7 attached to curved portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the main body of Imhauser with curved rail and longitudinal tracks of Coelho as it would provide a structure designed to ergonomically accept the anatomy of a patient as set forth in Coelho.
Regarding claim 16, Imhauser discloses wherein the support member includes a protrusion that extends outwardly from the base portion and is located proximate one end of the base portion, wherein the plurality of actuators comprises a first actuator that is positioned so as to apply a force to the protrusion to cause lateral movement of the support member relative to the main body ([0035], fig.5 – load displacement assembly with a cylinder applying force to moving part via support bracket 68).
Regarding claim 17, Imhauser discloses wherein the first actuator is coupled to the main body and extends along a rear face thereof for controllably applying the force to the support member ([0035] – load displacement assembly).
Regarding claim 18, Imhauser discloses wherein the plurality of actuators comprises a first actuator for applying a lateral load to a ball of the foot, the first axial actuator for applying a first axial load to the ball of the foot, and a second axial actuator for applying a second axial load to the ball of the foot, the first and second axial loads being applied to different regions of the ball of the foot ([0026] – can be applied to any anatomical joint; [0055] - loads to the joint are applied by an operator using actuators, each axis of the apparatus is instrumented with sensors to measure the six DOR motions).
Regarding claim 19, Imhauser discloses wherein uniform actuation of the first and second axial actuators results in an axial load being applied to the ball of the foot (claim 16).
Regarding claim 20, Imhauser discloses wherein actuation of only one of the first and second axial actuators results in a torsional load being applied to the ball of the foot ([0010] – clinical measures of rotations; [0054] – a third force independent of the first and second forces can be applied either independently or simultaneously, [0055]).
Regarding claim 21, Imhauser discloses wherein the plurality of actuators are pneumatic actuators ([0011] – a manually controlled pneumatic actuator system).
Regarding claim 27, Imhauser discloses wherein an amount of each load is variable and selectable ([0046] – individual pneumatic control can be configured to supply a predetermined pressure to a cylinder such that the cylinder provides a predetermined force to the joint).
Regarding claim 36, Imhauser discloses wherein the first axial actuator applies a first axial load to the saddle and the second axial actuator applies a second axial load to the saddle, the first and second axial loads being perpendicular to a rear of the saddle (abstract – a force for applying a load; [0026] – three translations, three rotations and can be applied to any joint).
Claims 2 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imhauser (2014/0260701) in view of Coelho Do Sameiro Espregue Mendes (2013/0204119), hereinafter Coelho as applied to claim 1 above, and further in view of Jones (Design and Evaluation of The Kingston Brace).
Regarding claim 2, Imhauser as modified by Coelho disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the foot injury comprises a Lisfranc joint injury.
However, Jones teaches in the same medical field of endeavor, wherein the foot injury comprises a Lisfranc joint injury (p.38, para 1 – fixture will orient injured patient’s foot to visualize the Lisfranc joint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the load displacement of a joint of Imhauser as modified by Coelho with wherein the foot injury comprises a Lisfranc joint injury as it would provide an indication for diagnosing a foot injury in a known joint of the foot as set forth in Jones (p.38).
Regarding claim 7 and 8, Imhauser as modified by Coelho disclose the invention as claimed and discussed above, but fail to explicitly disclose further including a clamp that is detachably coupled to the curved base and is configured to cover the ankle and at least a portion of the foot, wherein the claim comprises a curved body that is split into a first half and a second half to allow for lateral clamping about the ankle and foot and at least one fastener couples the clamp to the main body by traveling over the clamp.
However, Jones teaches in the same medical field of endeavor, a clamp that is detachably coupled to the curved base and is configured to cover the ankle and at least a portion of the foot (p.36, fig. 2.23), wherein the claim comprises a curved body that is split into a first half and a second half to allow for lateral clamping about the ankle and foot and at least one fastener couples the clamp to the main body by traveling over the clamp (p.36, fig. 2.23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the curved base of Imhauser as modified by Coelho with being split and allowing for lateral claiming and at least one fastener that couples the claim to the main body as it would provide stabilization of the foot during MR imaging as set forth in Jones (fig. 2.23).
Regarding claim 9, Imhauser discloses the invention as claimed and discussed above, but fail to explicitly disclose wherein the main body is defined by a pair of opposing curved side walls and the brace is defined by a pair of opposing curved side walls, wherein the main body includes a first set of openings formed therein for receiving the strap.
However, Coelho teaches in the same medical field of endeavor, wherein the main body is defined by a pair of opposing curved side walls and the brace is defined by a pair of opposing curved side walls, wherein the main body includes a first set of openings formed therein for receiving the strap (fig.2, removable part 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the main body of Imhauser with curved side wall and a strap of Coelho as it would provide a structure designed to ergonomically accept the heel of a foot as set forth in Coelho.
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imhauser (2014/0260701) in view of Coelho Do Sameiro Espregue Mendes (2013/0204119), hereinafter Coelho as applied to claims 1 and 12 above, and further in view of Rossi et al (WAKE-up: a Wearable Ankle Knee Exoskeleton).
Regarding claims 10 and 13, Imhauser as modified by Coelho disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the force application mechanism is slidingly coupled to the main body by a dovetail joint and a dovetail pin that is received within the tail along the rear face to form a dovetail joint.
However, Rossi et al teach in the same medical field of endeavor, wherein the force application mechanism is slidingly coupled to the main body by a dovetail joint and a dovetail pin that is received within the tail along the rear face to form a dovetail joint (p.505, right column, para 2 – sliding cranker as a positioning device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the force application mechanism of Imhauser as modified by Coelho with being slidingly coupled to the main body by a dovetail joint of Rossi et al as it would provide a well-known structure (dovetail joint) for joining two pieces together as set forth in Rossi et al.
Allowable Subject Matter
Claims 15 and 28-34 are allowed.
Claims 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 35 has an outstanding claim objection, but would be allowable if rewritten to overcome the objection.
Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant states Imhauser is not configured to move the ball of the foot in an axial direction, a lateral direction and a torsional direction to assess a state of the Lisfranc joint.  The Imhauser foot support mount is much larger and complex and lacks the claimed support member and saddle along with the first axial actuator and the second axial actuator that contact and urge the saddle to move axially or rotationally.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “move the ball of the foot in an axial direction, a lateral direction and a torsional direction to assess a state of the Lisfranc joint” and a smaller and less complex foot support mount) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The size and complexity of the prior art does not provide a patentable distinction as all of the features set forth in the claims are recited in the prior art.  Further, there are no specific limitations related to the complexity and size.
Imhauser discloses “the present invention is not limited to any particular anatomical joint and can be applied to any anatomical joint or any mechanical joint...the present invention is equally applicable to the ankle” ([0026]).  A manually-controlled pneumatic actuator system to apply simultaneous multiplanar torques is applied ([0011]). Loads to the joint are applied using actuators and each axis of the apparatus is instrumented with sensors to measure six DOF motions ([0055]).
Regarding claim 22, Applicant states the first and second legs are parallel to one another and the second leg defines a second longitudinal track that is spaced apart and is parallel to the first longitudinal track.  Further, there is direct contact between the first and second axial actuators and an outer (rear) face of the saddle.
Applicant’s remarks are moot and the claim stands objected.
Regarding claim 15, Applicant states the amended claim 15 should be allowed for the reasons set forth in the office action and in particular, on the bases of the off-centered bump that is part of the saddle.
Applicant’s remarks are moot and the claim is allowable.
Applicant states the prior art fails to disclose the newly amended claim limitations of claim 28.
Applicant’s remarks are moot and claim 28 as well as the dependent claims are allowable.
Applicant states claim 35 is allowable in view of the amended claim limitations.
Examiner’s position is the claim is allowable over the prior art, but requires a claim amendment to change “an moves” to “and moves” to be in condition for allowance.
Applicant states newly presented claim 36 overcomes the prior art of record as the foot support mount 90 of Imhauser is not operated on by two axial actuators that contact the rear face of a common part, in the cause of the claimed invention, the saddle.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two axial actuators that contact the rear face of a common part, in the cause of the claimed invention, the saddle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims merely state that a load is applied to the saddle and the loads are perpendicular to a read of the saddle.  There are no limitations which state the actuators contact the rear face of the saddle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793